IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,881


EX PARTE DAVID GONZALEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20050D05891 IN THE 409TH DISTRICT COURT

FROM EL PASO COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of 
indecency with a child by exposure and sentenced to thirty months' imprisonment on each count. 
He did not appeal his convictions. 
	Applicant contends that his guilty plea was involuntary because he was led to believe that
he would have to register as a sex offender for only ten years, when in fact he will have to register
for life.  Tex. Code Crim. Proc. art. 62.101(a)(3).  The trial court made findings of fact and
conclusions of law and recommended that we set aside one count.  Relief is granted.  Count four of
the judgment in cause number 20050D05891 in the 409th  District Court of El Paso County is set
aside, and Applicant is remanded to the custody of the Sheriff of El Paso County to answer the
charges as set out in count four of the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 19, 2012
Do not publish